                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         DAVID S. PERRYMAN,
                                   7                                                      Case No. 19-cv-03804-YGR (PR)
                                                       Petitioner,
                                   8                                                      JUDGMENT
                                                 v.
                                   9
                                         KEN CLARK, Warden,
                                  10
                                                       Respondent.
                                  11

                                  12          Pursuant to the dismissal order signed today, the petition is DISMISSED as successive
Northern District of California
 United States District Court




                                  13   pursuant to 28 U.S.C. § 2244(b). Each party shall bear his own costs.

                                  14          IT IS SO ORDERED.

                                  15   Dated: September 25, 2019

                                  16                                                  ______________________________________
                                                                                      YVONNE GONZALEZ ROGERS
                                  17                                                  United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
